t c summary opinion united_states tax_court amy a christman petitioner v commissioner of internal revenue respondent docket no 11856-05s filed date matthew t kelly for petitioner jack t anagnostis for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to the provision sec_1 with the consent of the parties the chief_judge reassigned this case after the death of special_trial_judge carleton d powell to special_trial_judge d irvin couvillion for disposition on the existing record unless otherwise indicated section references are to the continued of sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case arises from a request for innocent spouse relief under sec_6015 with respect to petitioner’s and taxable years no notice_of_deficiency was issued for either of these years petitioner requested relief by filing form_8857 request for innocent spouse relief for the years and in her application petitioner sought relief under sec_6015 and specifically stated she was not seeking relief under sec_6015 or c respondent determined that petitioner was not entitled to relief under sec_6015 thus the issue is whether respondent’s denial of relief under sec_6015 was an abuse_of_discretion with respect to petitioner’s taxable years and background the facts may be summarized as follows at the time the petition was filed petitioner resided in temple pennsylvania continued internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the record is unclear as to the status of petitioner’s request for relief for taxable_year neither the preliminary determination_letter nor the notice_of_determination addressed any request for relief for taxable_year moreover in her petition to this court petitioner only requested a review of the denial of relief for taxable years and the year therefore is not before the court petitioner is a high school graduate petitioner also attended college but did not graduate from college she and mark c christman mr christman married on date and had one son petitioner moved out of the marital home sometime in mid-to-late and opened separate bank accounts in her name she and mr christman divorced on date petitioner earned_income during taxable years and from her employment with the bon-ton stores inc brooks brothers inc eugene davids co inc tutor time and york beauty supply equipment co inc during the same years mr christman was employed by local architects additionally he earned_income as a draftsman for draft tech inc a business he wholly owned the income and expenses of which were reported on schedule c profit or loss from business on their joint income_tax returns for the years at issue in mr christman approached petitioner on different occasions to obtain her signature on the joint income_tax returns for and on date petitioner and mr christman filed a joint_return for reporting a tax_liability of dollar_figure a payment of dollar_figure was submitted with the return no notice_of_deficiency was issued by respondent for taxable_year additions to tax were thereafter assessed for under sec_6651 and and on date petitioner and mr christman filed a joint_return for reporting a tax_liability of dollar_figure which was paid in full at the time of filing the return no notice_of_deficiency was issued by respondent for taxable_year additions to tax were assessed for under sec_6651 and petitioner contends that she did not know taxes were due and owing for either of the years at issue because she did not review the and returns moreover petitioner claims that mr christman did not tell her there were any taxes due and she had no reason to believe that if there were taxes due mr christman would not pay them she admits however that at the time she signed the returns she believed there would be penalties or additions to tax for not timely filing the returns petitioner and mr christman signed a postnuptial agreement on date to stipulate the terms of their divorce neither this agreement nor the divorce decree addressed the couple’s outstanding tax_liabilities petitioner submitted a form_8857 on date requesting relief from joint_and_several_liability for the years and petitioner contends that mr christman handled their financial affairs after she left the marital home and that since a return preparer prepared all of their income_tax returns on date respondent issued a notice_of_determination concerning your request for relief under the equitable relief provision of sec_6015 denying petitioner her request for relief from joint_and_several_liability under sec_6015 for the years and on date the petition was filed with this court with respect to petitioner’s and taxable years petitioner claims she is entitled to relief from joint_and_several_liability for those years under sec_6015 pursuant to rule and 115_tc_118 respondent served mr christman with notice of this proceeding and his right to intervene mr christman did not file a notice of intervention and did not appear or participate in the trial of this case discussion generally married taxpayers may elect to file a federal_income_tax return jointly sec_6013 each spouse filing a joint_return is jointly and severally liable for the accuracy of the return and the entire tax due sec_6013 under certain circumstances however sec_6015 provides relief to a spouse from this general_rule sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date remaining unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 the tax relief and health care act of publaw_109_432 div c sec_408 sec_120 continued a taxpayer may be considered for relief under sec_6015 when relief is not available under sec_6015 or c sec_6015 sec_6015 provides that a taxpayer may be relieved from joint_and_several_liability if it is determined after considering all the facts and circumstances that it is inequitable to hold the taxpayer liable for the unpaid tax this court reviews the commissioner’s denial of relief pursuant to sec_6015 under an abuse_of_discretion standard 114_tc_276 the court defers to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir whether the commissioner’s determination constitutes an abuse_of_discretion is a question of fact 115_tc_183 affd 282_f3d_326 5th cir the requesting spouse bears the burden of proving continued stat amended sec_6015 to give the tax_court jurisdiction to determine the appropriate relief available to a taxpayer under sec_6015 including relief under sec_6015 in cases where no deficiency has been determined for the tax_year the amendment applies with respect to liability for taxes arising or remaining unpaid on or after date the date of enactment and thus it applies here see schmick v commissioner tcmemo_2007_220 n a prerequisite to granting relief under sec_6015 or c is the existence of a tax_deficiency or as referred to in various cases an understatement_of_tax sec_6015 and c 120_tc_62 that requirement precludes petitioner from seeking relief under sec_6015 or c for and because no deficiencies were asserted for those years that there was an abuse_of_discretion abelein v commissioner tcmemo_2004_274 the commissioner has prescribed guidelines that are considered in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency revproc_2003_61 sec_4 2003_2_cb_296 sets forth seven threshold conditions that the requesting spouse must satisfy before the commissioner will consider a request for relief under sec_6015 respondent does not dispute that petitioner has satisfied the seven threshold conditions where the requesting spouse satisfies the threshold conditions revproc_2003_61 sec_4 c b pincite lists factors to be considered in determining whether equitable relief is warranted as to liability for underpayments of tax which is the situation in this case equitable relief under sec_6015 from liability for an underpayment_of_tax on a joint_return will ordinarily be granted by the commissioner if all three of the following criteria are met the requesting spouse is divorced legally_separated or has been physically separated for year from the nonrequesting spouse at the time revproc_2003_61 2003_2_cb_296 which supersedes revproc_2000_15 2000_1_cb_447 is effective for requests for relief filed on or after date or requests for relief pending on date for which no preliminary determination_letter has been issued as of that date petitioner’s request for relief was submitted on date accordingly the guidelines of revproc_2003_61 supra apply in this case relief is requested the requesting spouse did not know or have reason to know that the income_tax_liability would not be paid at the time the joint_return was signed and the requesting spouse would absent relief suffer economic hardship although petitioner was divorced from mr christman at the time relief was requested the court concludes on this record that petitioner was aware of or had reason to know that the income_tax_liability would not be paid at the time she signed the return for taxable_year petitioner contends she was unaware that there was a reported tax_liability due for it is well established that a spouse requesting relief under sec_6015 has a duty_of inquiry butler v commissioner supra pincite furthermore this court has held that signing a return imputes constructive knowledge of the contents of that return to the signer simon v commissioner tcmemo_2005_220 at trial petitioner claimed she had no reason to know that if taxes were due for mr christman would not pay the amount due at the time the return was filed following their failure to timely file joint returns for through it is not anomalous to presume that there would be taxes additions to tax and or interest due for those years the court does not find at the time their joint income_tax return for was filed the amount of tax shown as due was paid in full because relief pursuant to revproc_2003_61 sec_4 c b pincite requires an underpayment_of_tax petitioner does not qualify for relief under that section for the year see knorr v commissioner tcmemo_2004_212 petitioner’s testimony to be convincing because according to her testimony she was unaware that there was a tax due and owing for at the very least petitioner knew that failure to timely file a return would result in penalties and additions to tax there is nothing in the record to indicate that petitioner had reason to believe the tax_liability or penalties for would be paid at the time the return was filed the court concludes on the record that petitioner knew or had reason to know that the tax_liability for would not be paid at the time the return was filed a taxpayer might experience economic hardship if he or she as a result of being held liable for a tax_liability would be unable to pay basic reasonable living_expenses sec_301 b i proced admin regs on the record of this case petitioner has not shown to the court’s satisfaction that she would experience economic hardship if she were forced to pay the tax_liability for because petitioner does not qualify for relief under revproc_2003_61 sec_4 the court next considers whether she is entitled to relief under revproc_2003_61 sec_4 which provides factors to be considered as to requests for relief under sec_6015 for spouses who filed a joint_return and do not qualify for relief under revproc_2003_61 sec_4 revproc_2003_61 sec_4 a c b pincite offers a nonexclusive list of factors to be considered including marital status economic hardship no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability whether the nonrequesting spouse had a legal_obligation to pay the liability whether the requesting spouse benefited significantly from the unpaid income_tax_liability and whether the requesting spouse made a good_faith attempt to comply with the tax laws in subsequent years these factors are considered in determining whether there was an abuse_of_discretion by respondent in denying equitable relief under sec_6015 for a taxpayer who seeks relief from an underpayment_of_tax as in this case revproc_2003_61 sec_4 a iii a addresses whether the requesting spouse knew or had reason to know that the underpayment would not be paid at the time the return was filed petitioner contends she was unaware of a tax_liability for however as noted earlier petitioner and mr christman filed a joint_return for on date on which there was a tax_liability of dollar_figure and on which a payment of dollar_figure was submitted with the return petitioner therefore knew that there was an underpayment_of_tax for and knew that such underpayment was not paid at the time the return was filed with respect to the additions to tax for and petitioner must show that it was reasonable for her to believe that mr christman would pay the additions to tax at the time she signed the returns see eg knorr v commissioner tcmemo_2004_212 when she signed the and joint income_tax returns in july and date respectively petitioner was aware that she and her former spouse had failed to timely file and timely pay income taxes for through at no point did she question mr christman as to how and when the taxes and any additions to tax would be paid for these reasons the court concludes that petitioner has not shown that it was reasonable for her to believe that any additions to tax for and would be paid at the time she signed the joint income_tax returns for the years at issue particularly since she had no reason to believe that the taxes for those years would be paid at the time the returns were filed petitioner’s filing for divorce prior to requesting relief under sec_6015 favors granting her relief revproc_2003_61 sec_4 a i yet in those cases where the requesting spouse’s marital status favors granting relief revproc_2003_61 sec_4 a ii conditions that relief on a showing that the requesting spouse will suffer economic hardship in the absence of relief relief has been granted to taxpayers who establish that they would suffer economic hardship by being unable to afford basic living_expenses in the absence of such relief see eg knorr v commissioner supra foor v commissioner tcmemo_2004_54 ferrarese v commissioner tcmemo_2002_249 august v commissioner tcmemo_2002_201 rowe v commissioner tcmemo_2001_325 petitioner was gainfully_employed during the years at issue and failed to establish that she would be unable to pay basic living_expenses if she were required to pay the outstanding tax_liabilities for and upon consideration of all of the facts and circumstances the court holds that respondent’s determination to deny petitioner relief under sec_6015 was not an abuse_of_discretion weighing all of the factors in this case both supporting and opposing granting relief to petitioner the court is satisfied that it is not inequitable to deny petitioner relief under sec_6015 decision will be entered for respondent
